                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 1 of 10




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     USA,                                               Case No. 17-cr-00603-BLF-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS’
                                   9             v.                                         MOTION TO DISMISS AND
                                                                                            GRANTING BILL OF PARTICULARS
                                  10     LIANG CHEN,
                                                                                            [Re: ECF 111]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Criminal defendants have a constitutional right to be informed of the nature of the charges

                                  14   against them. U.S. Const. Amend. VI. It is this right that animates the challenge brought by

                                  15   Defendants Liang Chen, Donald Olgado, Robert Ewald, and Wei-Yung Hsu (collectively

                                  16   “Defendants”) against the Indictment prepared by the United States. Before the Court is

                                  17   Defendants’ motion to dismiss, or, in the alternative, for a bill of particulars. See Mot., ECF 111.

                                  18   The Government opposes this motion. See Opp’n, ECF 117. Defendants filed a reply brief, see

                                  19   ECF 122, and the Court heard oral argument on October 13, 2020. For the reasons articulated

                                  20   below, the Court DENIES Defendants’ motion to dismiss and GRANTS a bill of particulars.

                                  21    I.    BACKGROUND

                                  22          The Government has charged all four Defendants with one count of conspiracy to commit

                                  23   theft of trade secrets, 18 U.S.C. § 1832(a)(5), and eleven counts of possession of stolen trade

                                  24   secrets, and aiding and abetting, 18 USC §§ 1832(a)(2), (3). Indictment ¶¶ 11–20, ECF 1. All four

                                  25   Defendants are former employees of Applied Materials, Inc. (“Applied”), which supplied

                                  26   equipment, services, and software to enable the manufacturing of semiconductor chips for

                                  27   electronics, flat panel displays for computers, smartphones and televisions, and solar products. Id.

                                  28   ¶¶ 1–5. The technology at issue supported the high-volume manufacturing of semiconductor
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 2 of 10




                                   1   wafers to be used in lighting and electronic devices, such as flatscreen televisions and smart

                                   2   phones. Id. ¶ 6. Metal Organic Chemical Vapor Deposition (“MOCVD”) was, as the Government

                                   3   describes it, “a highly complex process for growing crystalline layers by spraying different

                                   4   chemicals on wafers.” Id. ¶ 7. Applied developed a multichamber MOCVD system with high-

                                   5   yield wafer capacity. Id. According to the Government, the trade secrets contained in this

                                   6   MOCVD technology included the MOCVD LED [light emitting diodes] Customer Tool and

                                   7   Applied’s Bills of Material (“BOMs”), which contained the exact materials used to create the

                                   8   MOCVD tool and how the materials were related to one another in relation to the design,

                                   9   operations, and throughput results of the MOCVD LED customer tool. Id. ¶ 10. The MOCVD tool

                                  10   itself contained CAD drawings, housed in a confidential database called Teamcenter, and only

                                  11   authorized MOCVD LED team members had access to the drawings, and limitations were placed

                                  12   on the use and copying of those drawings. Id.
Northern District of California
 United States District Court




                                  13          The Government alleges that a conspiracy among Defendants began in approximately

                                  14   September 2012 and continued through approximately December 2012. Indictment ¶ 12. The

                                  15   Government alleges that Defendants, while Applied employees, conspired to steal Applied’s

                                  16   technology and use it in a competing company called Envision. Id. ¶ 13. The Indictment recites

                                  17   sixteen overt acts. Id. ¶18. In addition to the conspiracy, the Government alleges that the

                                  18   Defendants knowingly received and possessed eleven specified Applied trade secrets, with the

                                  19   Defendants knowing the secrets were stolen and intending and knowing that the offense would

                                  20   injure Applied. Id. 20. The Indictment includes a chart that lists eleven trade secrets, identified by

                                  21   a Teamcenter Item ID number, an Applied part number, and a short description. Id.

                                  22    II.   LEGAL STANDARD

                                  23          An indictment must meet the requirements of the Due Process Clause and Federal Rule of

                                  24   Criminal Procedure 7. United States v. Zhou, 678 F.3d 1110, 1113 (9th Cir. 2012). Rule 7 states

                                  25   that an indictment must be a “plain, concise, and definite written statement of the essential facts

                                  26   constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An indictment satisfies due process if

                                  27   it “first, contains the elements of the offense charged and fairly informs a defendant of the charge

                                  28   against which he must defend, and, second, enables him to plead an acquittal or conviction in bar
                                                                                          2
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 3 of 10




                                   1   of future prosecutions for the same offense.” Zhou, 678 F.3d at 1113 (quoting Hamling v. United

                                   2   States, 418 U.S. 87, 117 (1974)). “An indictment is sufficient if it contains the elements of the

                                   3   charged crime in adequate detail to inform the defendant of the charge and to enable him to plead

                                   4   double jeopardy.” Zhou, 678 F.3d at 1113 (quoting United States v. Buckley, 689 F.2d 893, 896

                                   5   (9th Cir. 1982)). Two “corollary purposes” of an indictment are 1) “to ensure that the defendants

                                   6   are being prosecuted on the basis of the facts presented to the grand jury,” and 2) “to allow the

                                   7   court to determine the sufficiency of the indictment.” Buckley, 689 F.2d at 896.

                                   8           A defendant may move to dismiss an indictment for reasons including “lack of specificity”

                                   9   and “failure to state an offense,” as Defendants have here. Fed. R. Crim. P. 12(b)(3)(B)(iii), (v).

                                  10   “In ruling on a pre-trial motion to dismiss an indictment for failure to state an offense, the district

                                  11   court is bound by the four corners of the indictment.” United States v. Boren, 278 F.3d 911, 914

                                  12   (9th Cir. 2002).
Northern District of California
 United States District Court




                                  13    III.   DISCUSSION

                                  14           Defendants raise several arguments in support of their contention that the Indictment lacks

                                  15   the necessary specificity to allow them to properly prepare for trial and fails to state an offense in

                                  16   Counts Two through Twelve. The Court will address the arguments against the conspiracy charge

                                  17   and the possession charges separately.

                                  18           A. Count One: Conspiracy to Commit Theft of Trade Secrets, 118 U.S.C. §

                                  19              1832(a)(5)

                                  20           Defendants vigorously argue that the word “including” in paragraph 10 of the Indictment,

                                  21   which generally describes the categories of trade secrets contained in Applied’s MOCVD

                                  22   technology, renders the Indictment constitutionally deficient. Mot. 7–15. Specifically, Defendants

                                  23   argue that the open-ended nature of the word “including” prevents them from receiving sufficient

                                  24   notice to prepare their defense and to plead double jeopardy in any future prosecution. Id. 7–13.

                                  25   Additionally, the open-ended language, Defendants argue, fails to ensure that the Defendants are

                                  26   only prosecuted on facts presented to the Grand Jury. Id. 13–15.

                                  27           The Government responds that, as a threshold matter, Defendants’ arguments about the use

                                  28   of the word “including” in paragraph 10 only apply to Count One, since Counts Two through
                                                                                          3
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 4 of 10




                                   1   Twelve, which do incorporate paragraph 10 by reference, narrow the alleged trade secrets for

                                   2   those counts to those identified in the table contained in paragraph 20. Opp’n 8. Additionally, at

                                   3   the October 13, 2020 hearing, the Government confirmed it is willing to strike the word

                                   4   “including” from paragraph 10 of the Indictment. Tr., 28:24-29:15, ECF 131. The Court will take

                                   5   the Government up on its offer and order the word “including” in paragraph 10 be stricken from

                                   6   the Indictment.

                                   7          Defendants acknowledge that the Government does not have to prove the existence of any

                                   8   trade secret in order to secure a conviction on the conspiracy count. Mot 12. Rather the

                                   9   Government must prove beyond a reasonable doubt that Defendants reasonably believed certain

                                  10   information constituted trade secrets. United States v. Liew, 856 F.3d 585, 600 (9th Cir. 2017),

                                  11   United States v. Nosal, 844 F.3d 1024, 1044-45 (9th Cir. 2016).

                                  12          In Nosal, the Ninth Circuit held that a conspiracy to steal trade secrets conviction may be
Northern District of California
 United States District Court




                                  13   upheld “even where the object of the crime was not a legal possibility.” Nosal, 944 F.3d at 1045.

                                  14   The jury instruction correctly stated the law: “the government need not prove the existence of

                                  15   actual trade secrets and that Defendant knew that the information in question was a trade secret.

                                  16   However, the government must prove that Defendant firmly believed that certain information

                                  17   constituted trade secrets.” Id. at 1044. Liew applied Nosal and affirmed that the government does

                                  18   not have to prove the existence of any trade secrets, just that a defendant believed that certain

                                  19   information was a trade secret, in order to secure a conspiracy conviction. Liew, 856 F.3d at 600.

                                  20          Still, Defendants argue that they need clarity on what “certain information” the

                                  21   Government intends to introduce to show that Defendants believed that certain information was a

                                  22   trade secret. Reply 4. The Court finds that the Government has provided the required specificity.

                                  23   The Ninth Circuit requires that an indictment for conspiracy provide the defendant with the

                                  24   offense he is charged with and the methods by which the alleged illegal activities were made to

                                  25   occur. United States v. Forrester, 616 F.3d 929, 941 (9th Cir. 2010); United States v. Inryco, Inc.,

                                  26   642 F.2d 290, 294 (9th Cir. 1981). Here, the Government has done that. The Government alleges

                                  27   that Defendant Olgado downloaded over 16,000 CAD drawings containing Applied’s MOCVD

                                  28   technology from the confidential internal engineering Teamcenter database. Indictment ¶ 15. The
                                                                                         4
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 5 of 10




                                   1   Government also details numerous emails sent between Defendants that allegedly demonstrate that

                                   2   they knew the information they had taken constituted trade secrets. Id. ¶ 18.

                                   3          Accordingly, the Court will STRIKE the word “including” from paragraph 10 of the

                                   4   Indictment and DENY Defendants’ motion to dismiss Count One.

                                   5          B. Counts Two Through Twelve: Possession of Stolen Trade Secrets, and Aiding and

                                   6              Abetting, 18 USC §§ 1832(a)(2), (3)

                                   7          Defendants argue that the table in the Indictment containing eleven trade secrets that

                                   8   identifies a Teamcenter Item ID, an Applied part number, and a description without explanation

                                   9   fails to provide sufficient notice and fails to state an offense. Mot. 15–19. Specifically, Defendants

                                  10   argue that the Indictment doesn’t specify whether the alleged trade secrets are the machine parts or

                                  11   the CAD drawings for the machine parts, and this ambiguity means the Indictment fails to provide

                                  12   specific notice. Id. 15. To the extent the Indictment alleges the trade secrets to be machine parts,
Northern District of California
 United States District Court




                                  13   the Indictment fails to state an offense because physical products cannot be trade secrets. Id. 16.

                                  14   Defendants also argue that the vague and unclear description of the alleged trade secrets in the

                                  15   Indictment coupled with correspondence from the Government which Defendants interpret as

                                  16   adding hundreds of new trade secrets appears to be opening the door for the Government to

                                  17   unconstitutionally constructively amend the Indictment at trial. This tactic has made it impossible

                                  18   to know whether the Grand Jury would have indicted for these other trade secrets. Mot. 19.

                                  19   Finally, Defendants argue that the Indictment fails to connect Teamcenter with any BOM, and the

                                  20   Government did not present any BOM as a trade secret to the Grand Jury, so it should be

                                  21   foreclosed from presenting a BOM as a trade secret at trial. Reply 5–6, 8–9.

                                  22          The Government responds that the Indictment does not allege that the physical parts are the

                                  23   trade secrets but rather the CAD design files and BOM information that is contained at the

                                  24   specified Teamcenter Item ID. Opp’n 13–14. Specifically, the Government points to language in

                                  25   the Indictment that specifies that the eleven trade secrets “were related to and included in products

                                  26   to be produced for and placed in interstate and foreign commerce.” Id. 14 (quoting Indictment, ¶

                                  27   20). The Government also argues that any constructive amendment concerns or arguments are

                                  28   premature at this time since that evaluation necessarily entails comparing the trial evidence to the
                                                                                         5
                                           Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 6 of 10




                                   1   evidence that the Grand Jury relied upon and determining any differences, see United States v.

                                   2   Helstoski, 576 F.2d 511, 518 (3d Cir. 1978), aff’d 442 U.S. 477 (1979). Opp’n 15. The

                                   3   Government cites Grand Jury testimony in support of the contention that the CAD drawings

                                   4   constitute the eleven trade secrets. Id. 16–18. Finally, the Government argues that it is not limited

                                   5   at trial to evidence that was shown to a grand jury, see Buckley, 689 F.2d at 897, and not required

                                   6   to describe to Defendants all of its evidence. Opp’n 19–20.

                                   7          These arguments address two separate issues the Court must consider. First, the Court must

                                   8   consider whether the Indictment satisfies constitutional requirements. For that consideration, the

                                   9   Court is limited to the four corners of the Indictment. Boren, 278 F.3d at 914. If the Indictment

                                  10   survives, the Court may consider whether Defendants are entitled to a bill of particulars. United

                                  11   States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979).

                                  12          The Court is satisfied that the Indictment properly identifies the CAD drawings at the
Northern District of California
 United States District Court




                                  13   specified Teamcenter Item ID numbers as the trade secrets, and this is supported by the Grand

                                  14   Jury testimony. The Indictment specifies that “CAD drawings were housed in a confidential

                                  15   database called Teamcenter.” Indictment ¶ 10a. “Only authorized MOCVD LED team members

                                  16   had access to the drawings, and limitations were placed on the use and copying of those

                                  17   drawings.” Id. The Indictment further details, “[f]rom an unknown date to approximately

                                  18   December 7, 2012, Olgado, while still employed by Applied, downloaded over 16,000 CAD

                                  19   drawings containing Applied’s MOCVD technology from Applied’s confidential internal

                                  20   engineering database know as Teamcenter.” Id. ¶ 15. Those paragraphs were incorporated into the

                                  21   section of the Indictment outlining Counts Two through Twelve. Id. ¶ 19.1 The Court is also

                                  22   satisfied that the Grand Jury issued the Indictment against Defendants alleging that the CAD

                                  23   drawing were trade secrets, which is based on the testimony and exhibits introduced by FBI

                                  24   special agent Frank Reid. See Ex. 3, Grand Jury Test 165:8- 172:25. The Court also finds this case

                                  25   analogous to United States v. Lam, No. CR 18-00527 WHA, 2019 WL 6913141 (N.D. Cal. Dec.

                                  26   19, 2019), another criminal trade secrets case. In Lam, the court denied Defendants’ motion to

                                  27

                                  28
                                       1
                                        Defendants’ concerns about the use of the work “including” in paragraph 10 have been satisfied
                                       by the Court striking that word from the Indictment.
                                                                                       6
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 7 of 10




                                   1   dismiss based on a lack of specificity and found that the Government had clarified in its

                                   2   opposition brief and at oral argument which theory in the indictment it would be pursuing. Id. at

                                   3   *3. Here, the Government has sufficiently clarified that its case is proceeding on the theory that

                                   4   the CAD drawings, and not the physical parts, are the alleged trade secrets.

                                   5          The Court does agree with Defendants, though, that the Grand Jury did not issue the

                                   6   Indictment on the basis that any BOMs were independent trade secrets. As Defendants point out,

                                   7   the Indictment does not allege that the Teamcenter Item ID contains BOMs. Reply 5. The Grand

                                   8   Jury heard testimony regarding how BOMs in general supported the CAD drawings that the

                                   9   Government alleges are the trade secrets. See, e.g., Grand Jury Test. 170:14-171:1; 172:16-25. But

                                  10   it does not appear that the Government ever presented a BOM to the Grand Jury and alleged the

                                  11   BOM, or compilation of BOMs, were a trade secret. Therefore, the Court will bar the Government

                                  12   from claiming a BOM is a trade secret at trial.
Northern District of California
 United States District Court




                                  13          To be clear, the Government is not barred from introducing BOMs as evidence in support

                                  14   of an assertion that a CAD drawing or drawings are a trade secret. “The government is not limited

                                  15   at trial to evidence presented to the Grand Jury.” United States v. Avila, 227 F. Supp. 3, 8 (N.D.

                                  16   Cal. 1963); see also United States v. Isgro, 974 F.2d 1091, 1096 (9th Cir. 1992) (“the grand jury’s

                                  17   role was only ‘to assess whether there is adequate basis for bringing a criminal charge’”) (quoting

                                  18   United States v. Williams, 504 U.S. 36, 37 (1992)).

                                  19          In sum, the Court finds that the Indictment is sufficiently particular to give Defendants

                                  20   proper notice of the charges against them, namely the conspiracy to commit theft of trade secrets

                                  21   and eleven counts of possessing eleven stolen trade secrets, as identified by eleven separate

                                  22   Teamcenter Items IDs. Accordingly, Defendants’ motion to dismiss is DENIED.

                                  23          C. Bill of Particulars

                                  24          Even though the Indictment is constitutionally sufficient, the Court deems a bill of

                                  25   particulars appropriate here for Counts Two through Twelve.

                                  26          A bill of particulars has three functions:

                                  27
                                              to inform the defendant of the nature of the charge against him with sufficient precision to
                                  28          enable him to prepare for trial, to avoid or minimize the danger of surprise at the time of
                                                                                         7
                                         Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 8 of 10




                                               trial, and to enable him to plead his acquittal or conviction in bar of another prosecution for
                                   1           the same offense when the indictment itself is too vague, and indefinite for such purposes.
                                   2   Giese, 597 F.2d at 1180. Defendants argue they need a bill of particulars for all three reasons, for
                                   3   all counts. Mot. 20.
                                   4           To assess whether a bill of particulars is needed, the Court looks beyond the indictment
                                   5   and also evaluates the discovery that has been disclosed to a defendant. United States v. Long, 706
                                   6   F.2d 1044, 1054 (9th Cir. 1983). Full discovery can obviate the need for a bill of particulars. Long,
                                   7   706 F.2d at 1054; United States v. Clay, 476 F.2d 1211, 1215 (9th Cir. 1973). “A defendant is not
                                   8   entitled to know all the evidence the government intends to produce but only the theory of the
                                   9   government’s case.” United States v. Ryland, 806 F.2d 941, 942 (9th Cir. 1986) (citing Giese, 597
                                  10   F.2d at 1181).
                                  11           The Court does not find a bill of particulars necessary for Count One. In the Ninth Circuit,
                                  12   the conspiracy charge deliberately encompasses a universe of information that is quite broad, as
Northern District of California
 United States District Court




                                  13   the government need not even prove the existence of a trade secret to obtain a conviction. Nosal,
                                  14   944 F.3d at 1045. The Government is entitled to the full scope of information outlined in the
                                  15   Indictment regarding Count One.
                                  16           As to Counts Two through Twelve, the Government argues that it has gone beyond its
                                  17   discovery obligations by identifying with particularity the location of the trade secrets. Opp’n 22.
                                  18   Specifically, the Government points to its June 22, 2020 and August 10, 2020 letters to
                                  19   Defendants that include examples of the charged trade secrets along with the Bates stamp numbers
                                  20   and/or file paths for each example. See Ex. C, June 22 Government Letter, ECF 112-3, and Ex. E,
                                  21   July 8 Government Letter, ECF 112-5. Defendants respond that the Government’s letters provide a
                                  22   non-exhaustive list of trade secrets that keep changing, and this uncertain and shifting landscape
                                  23   impairs their ability to prepare for trial. Reply 2.
                                  24           In an April 1, 2020 letter to the Government, Defense counsel asked the Government to
                                  25   confirm that, for Counts Two through Twelve, the trade secret was the specific part identified in
                                  26   the Indictment. Ex. A, April 1 Defense Letter, ECF 112-1. The Government responded that the
                                  27   trade secrets are not the parts themselves but rather the “CAD files and BOM information for these
                                  28   eleven components, referenced under the Teamcenter Item Id, were Applied trade secrets.” June
                                                                                    8
                                          Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 9 of 10




                                   1   22 Government Letter 8. The Government’s letter listed specific CAD files and BOM files that are

                                   2   not referenced in the Indictment. Mot. 18–19. The Government also expressly “reserve[d] the right

                                   3   to supplement this statement if it becomes aware of additional trade secrets.” June 22 Government

                                   4   Letter 11. Similarly, in the July 8 letter, the Government wrote, “we reserve the right to

                                   5   supplement the list of trade secrets prior to the May 2021 trial date.” July 8 Letter 1. In an August

                                   6   10 letter, the Government appeared to reverse course and listed file names that had appeared in the

                                   7   June 22 letter that would now not be relied upon at trial. Ex. F, August 10 Government letter, ECF

                                   8   112-6. Defendants point to this shifting landscape, and the Government’s comments suggesting

                                   9   they reserve the right to add trade secrets that were not presented to the Grand Jury, as reasons

                                  10   why they cannot adequately prepare for trial. Reply 2.

                                  11           In United States v. Trumpower, a money laundering case, the court ordered a bill of

                                  12   particulars because “[w]ithout any pleading as to the factual context for that specific crime, the
Northern District of California
 United States District Court




                                  13   Court is concerned that a serious question as to adequate notice has been raised.” 546 F. Supp. 2d

                                  14   849, 852 (E.D. Cal. 2008). “[W]ithout more information he is unable to adequately prepare for

                                  15   trial and there is an undue risk of surprise.” Id.

                                  16           The Court shares the Defendants’ concerns in this case. The Teamcenter Item IDs do not

                                  17   identify the alleged trade secrets with particularity but rather direct the Defendants to a universe of

                                  18   information that contains the alleged trade secrets. At the October 13, 2020 hearing, the

                                  19   Government indicated that a bill of particulars for Counts Two through Twelve would essentially

                                  20   be a cut-and-paste of the June 22nd letter. The Court will give the Government a chance to review

                                  21   this list before submitting it as a bill of particulars to the Court.

                                  22

                                  23    IV.    ORDER

                                  24           For the foregoing reasons, IT IS HEREBY ORDERED that:

                                  25           1. Defendants’ motion to dismiss the indictment is DENIED.

                                  26           2. The Court STRIKES the word “including” from paragraph 10 of the Indictment.

                                  27           3. The Government is to file a Bill of Particulars identifying the alleged trade secret

                                  28               charged in Counts Two through Twelve.
                                                                                            9
                                        Case 5:17-cr-00603-BLF Document 135 Filed 10/29/20 Page 10 of 10




                                   1

                                   2   Dated: October 29, 2020

                                   3                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            10
